Citation Nr: 1629613	
Decision Date: 07/25/16    Archive Date: 08/04/16

DOCKET NO.  12-08 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1. Entitlement to service connection for a low back condition, to include as secondary to the service-connected disability of residuals, traumatic dislocations of the left patella.

2. Entitlement to service connection for a right hip condition, to include as secondary to the service-connected disability of residuals, traumatic dislocations of the left patella.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

H. Yoo, Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to August 1969.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

In April 2014, a videoconference hearing was held before the undersigned Veterans Law Judge.  The transcript of the hearing has been associated with the claims folder.

In December 2014, the Board remanded the right hip and low back service connection claim for further development.  However, as set out below, additional development remains necessary.  Stegall v. West, 11 Vet. App. 268 (1998).

This appeal was processed using the Virtual VA and Veterans Benefits Management System paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.



REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a), 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).

The Veteran contends that his low back and right hip disorders are related to his military service, to include as secondary to the service-connected disability of residuals, traumatic dislocations of the left patella.

In the case of a disability compensation claim, VA's duty to assist includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2015).  Such an examination or opinion is necessary to make a decision on a claim if all of the lay and medical evidence of record (1) contains competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of disability; and (2) indicates that the disability or symptoms may be associated with the claimant's active military, naval, or air service; but (3) does not contain sufficient medical evidence for VA to make a decision on the claim.  Id.  

In December 2014, the Board noted that the Veteran was afforded VA examinations in December 2012 where upon a physical examination and a review of the claims file, the VA examiner determined there was no evidence of a severe antalgic gait which would lead to aggravation of degenerative disc disease of the back or the hips.
	
The Board determined that this opinion was inadequate as the VA examiner did not provide an opinion on the direct theory of entitlement.  In addition, while the VA examiner acknowledged the positive nexus opinions from Dr. S. Mooring, they were not discussed within the opinion.  There was also no specific opinion regarding whether the Veteran's low back and right hip conditions were secondary to his left knee degenerative joint disease which was service connected in June 2012.  Therefore, the Board stated that on remand the Veteran should be provided with a new VA examination and opinion.

In June 2015, the Veteran was afforded VA examinations for his low back and right hip disabilities.  The Board finds that the June 2015 VA examinations of record are inadequate due to the lack of nexus opinion and/or sufficient rationale.  Here, the VA hip examination did not provide an adequate rationale as to why the Veteran's current disability of mild osteoarthritis in the right hip can be accounted for by age alone.  Furthermore, the hip examination failed to provide an etiological opinion regarding the Veteran's claim on a secondary basis.  In addition, the VA examiner did not address the Dr. S. Mooring's positive nexus opinions in the rationale.  

Furthermore, the Board finds that the opinion offered in the VA back examination is inadequate.  Namely, the VA examiner failed to provide an opinion on direct service connection.  Although the VA examiner stated the Veteran's degenerative disc disease of the lumbar spine can be accounted for by age alone and/or other interceding injuries, a clear rationale has not been provided.  Finally, as with the hip opinion, the VA examiner did not address Dr. S. Mooring's positive nexus opinions within the rationale.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As such, addendum opinions to the June 2015 VA examinations are necessary.

Accordingly, the case is REMANDED for the following action:

1. Copies of pertinent updated treatment records should be obtained and added to the record.

2. Once all outstanding records, if any, are obtained and associated with the claims file, the claims file should be returned to the VA examiner who conducted the June 2015 VA examination.  In an addendum, the VA examiner is requested to provide separate opinions as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's low back and right hip disorders:

a. had their onset during active service or are related to any in-service disease, event, or injury; or 

b. are secondary to, or aggravated by, any service-connected disability (namely, residuals, traumatic dislocations of the left patella; and left knee degenerative joint disease).  The discussion of secondary aggravation should include consideration of the baseline level of the low back and right hip disorders before the onset of aggravation, as established by medical evidence or by the earliest medical evidence created at any time between the onset of aggravation and medical evidence establishing the current level of severity of the low back and right hip disorders.

The entire claims file must be made available to the examiner designated to examine the Veteran and the examination report should reflect that such a review was made.  All indicated tests and studies should be accomplished (with all results made available to the requesting examiner prior to the completion of his or her report), and all clinical findings should be reported in detail. 

Additionally, the examiner should consider and comment on the Veteran's in-service treatment records; VA treatment records (including the prior December 2012 VA examination); and private treatment records, including the opinions from Dr. S. Mooring within the rationale.  Furthermore, the examiner should also discuss the Veteran's lay statements regarding history and chronicity of symptomatology when discussing the offered opinions. 

If the examiner concludes that right hip or low back degenerative joint disease/osteoarthritis can be accounted for by age alone and/or interceding injuries, he/she should explain the basis for this conclusion.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  However, if the requested opinions cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

If the June 2015 VA examiner is not available, the Veteran's claims file should be referred to a suitably qualified examiner for review of the record and the above-requested opinion.  The VA examiner's attention is directed to the above paragraphs relative to providing the requested opinion.  If deemed warranted, the Veteran may be recalled for physical examination.

3. To help avoid future remand, upon completion of the addendum/examination report, review the VA examiner's report to ensure substantial compliance with the Board's directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Take any necessary corrective action.  38 C.F.R. § 4.2.

4. Following the completion of the foregoing, and after undertaking any other development deemed necessary, the Veteran's claims should be readjudicated, considering all applicable laws and regulations.  If the claims are not granted to the Veteran's satisfaction, the Veteran and his representative should be provided a supplemental statement of the case and allowed an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

